DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant claims are the national stage entry of PCT/IL2018/051158 filed 30 October 2018. Acknowledgement is made of the Applicant’s claim of foreign priority to application IL255404 filed 2 November 2017.

Status of the Claims
Claims 1-2, 4, 7, 26-27, 29, 31-33, 35-37, 39-41, and 43 are pending.
Claims 1-2, 4, 7, 26-27, 29, 31-33, 35-37, 39-41, and 43 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7, 29, 31-33, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Clear et al. (US 2004/0204510).
The Applicant claims, in claim 1, a composition comprising a polymer that comprises a plurality of residues of monomers, at least a portion having a zwitterionic pendant group, said composition having a microstructure of a polymerized external phase of a high internal phase emulsion (HIPE). In claim 2, the polymer is a crosslinked 
	Clear teaches forming HIPEs containing polyelectrolytes (abstract). The process comprises making a crosslinked polymeric foam by mixing an oil phase comprising a polymerizable monomer and an initiator with an aqueous phase comprising a polyelectrolyte [0006]. A crosslinking agent can further be included from 1-20% by weight of the oil phase [0040]. Emulsifiers can further be included in the oil phase including sorbitan monoleate (identified in the instant specification as a surfactant used as a HIPE-stabilizing agent; pg 5, lns 20-26). The oil phase can further contain a solvent such as methylene chloride and chloroform [0051-0052]. Regarding the polyelectrolyte, suitable examples include zwitterionic ethylenically-unsaturated monomers [0056]. The process of forming the emulsion can be made in many different ways including those that form microstructures [0069]. After formation of the emulsion, Clear teaches 
It would have been prima facie obvious to prepare the HIPE of Clear by polymerizing an internal oil phase comprising a polymerizable monomer and an initiator with an external phase comprising a polyelectrolyte such as a zwitterionic polymer. It would have further been obvious to include an emulsifier such as sorbitan monoleate and a crosslinking agent. The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of polyelectrolyte, crosslinking agent, and emulsifier, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of zwitterionic polyelectrolytes, crosslinking agents, and sorbitan monoleate as an emulsifier from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding claim 4, Clear teaches using a crosslinking agent in 1-20 wt% of the oil phase, thus it would have been obvious to crosslink from 1-20% of the composition as measured by weight. The associated mol percentage would vary depending on the choice of polymer and the molecular weight thereof. The instant claims recite nearly a fully possible range up to 100 mol%, thus the amount of 1-20 wt% is necessarily going to overlap with the claimed range of 0.01-100 mol%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05 (I).
Regarding the method of claims 31-33 and 35-37, Clear teaches forming the HIPE by mixing an internal and an external phase wherein the external aqueous phase 
Regarding claim 39, Clear teaches removing the aqueous fluid by drying the structure. Since water typically has a higher boiling point than common organic solvents, such as chloroform and methylene chloride as recited by Clear, the organic solvents would have necessarily been removed at the same time as the residual water. Instant claim 31 only requires the internal phase comprise a water-immiscible solvent thus removal of said phase only requires removal of the solvent. Methylene chloride, for example, is poorly water soluble.
Claims 1-2, 4, 7, 29, 31-33, 35-37, and 39 are accordingly rejected as obvious over the prior art.

Claims 1-2, 4, 7, 26, 29, 31-33, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Clear et al. (US 2004/0204510) in view of Li (US 2011/0091512).
See above for a description of claims 1-2, 4, 7, 29, 31-33, 35-37, and 39. In claim 26, the composition is required to have a dry density of from 0.03-0.6 g/cm3.
Clear, as applied supra, is herein applied in its entirety for its teachings of a HIPE and the method of making. The materials of Clear are useful as separations medium [0002].
Clear does not teaches the dry density of their composition.
Li teaches particles useful as a substrate in separation technologies [0013]. The particles are formed from a HIPE wherein the dry density is less than 0.2 g/cm3 [0014].
3 based on the teachings in Li. Li teaches HIPE compositions useful for the same purposes, thus the skilled artisan would have found it obvious to remedy the deficiencies of Clear with the dry density of Li.

Claims 1-2, 4, 7, 29, 31-33, 35-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Clear et al. (US 2004/0204510) in view of Annabi et al. (Tissue Engineering: Part B 2010, 16 (4), 371-383).
See above for a description of claims 1-2, 4, 7, 29, 31-33, 35-37, and 39. In claim 27, the composition is comprised in a hydrogel with an aqueous medium.
Clear, as applied supra, is herein applied in its entirety for its teachings of a HIPE and the method of making. The materials of Clear are useful as separations medium [0002]. In addition to zwitterionic monomers, various forms of acrylamides can also be used [0056].
Clear does not teaches the HIPE being used to form a hydrogel.
Annabi teaches using emulsion templating to form a HIPE composed of a polyermized external phase and an internal phase made of minute droplets (pg 374, ¶4). Once the internal droplets are removed, a highly porous polyHIPE is obtained (id). The hydrogel of Annabi can be made using various polymers such as acrylamide (Table 1). The hydrogel of Annabi can be leached with water to form a highly porous and interconnected matrix (pg 372, ¶5).
It would have been prima facie obvious to prepare the HIPE of Clear and modify it to form an aqueous acrylamide hydrogel based on the teachings of Annabi. Further prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).

Allowable Subject Matter
Claims 40-41 and 43, which require an additional step in the process of forming the HIPE of exchanging the water-immiscible organic solvent with a water-miscible organic solvent is not taught or suggested in the prior art and would be allowable it written as an independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613